DETAILED ACTION
This Office action is responsive to Applicant's Response After Final Action filed 10/27/21.  No claims are amended or added.  Claims 8-9 and 18-19 have been previously canceled.  Claims 1-7, 10-17, and 20 are to be allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Examiner submits that prior art teaches of integration of metric collection with vehicle request fulfillment as taught by Matthiesen et al. (US 2018/0315146, herein Matthiesen) in view of Poddar et al. (US 2018/0276571 A1, herein Poddar) in further view of Weigert et al. (US Patent 8,866,638 B2, herein Weigert) (see Final Rejection dated 9/17/21, which teaches of dynamic autonomous vehicle matching optimization, including the providing of travel related content by predicting travel intent, specifically including the use of machine learning models and data criteria corresponding with vehicle metrics to be collected).  However, prior art fails to explicitly teach of, and it would not have been obvious to one of ordinary skill in the art at the time of the invention to have a method of integrating metric collection with vehicle request fulfillment, the method comprising: obtaining, at a controller, a vehicle request from a vehicle requestor, the vehicle request including one or more vehicle criteria; obtaining, at the controller, a data request from a data requestor, the data request including one or more data criteria corresponding with vehicle metrics to be collected based on the vehicle requestor using a vehicle that provides the vehicle metrics corresponding with the one or more data criteria; suggesting to the vehicle requestor, by the controller implementing a machine learning algorithm, one or more suggested vehicles from a fleet of vehicles based on their match with both the one or more vehicle criteria and the one or more data criteria; obtaining a response from the vehicle requestor to the one or more suggested vehicles; further training the machine learning algorithm by providing the response as feedback; obtaining the vehicle metrics, at the controller, based on usage of one of the one or more suggested vehicles by the vehicle requestor; and providing to the data requestor, from the controller, the vehicle metrics; with the combination of all limitations as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683